Dissenting Opinion by
Judge Doyle:
I respectfully dissent on the basis that the only evidence in the record on which a finding of sexual assault could be found is that which the majority opinion recites (slip op. p. 4) by the “child,” now fifteen years old, recounting experiences which occurred when she was a child of four to eight. That testimony, even if taken as absolutely true, simply does not, as a matter of law, support a finding of “sexual assault” defined as, “Sexual involvement, including the touching or exposing of sexual or other intimate parts of a person, for the purpose of arousing or gratifying sexual desire in either the perpetrator or subject child.” 55 Pa. Code §3490.4.